ORDER

Pro se federal prisoner Kevin Lamont Kennemore appeals a district court order that dismissed his petition for a writ of error coram nobis. Kennemore has filed a motion to supplement the record. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
It is undisputed that Kennemore remains incarcerated pursuant to his conviction for various drug offenses. Thus, he is barred from challenging this conviction through a petition for writ of error coram nobis. United States v. Johnson, 237 F.3d 751, 755 (6th Cir.2001).
Accordingly, the motion to supplement the record is denied, and the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.